                 EXHIBIT 1
         (Call for Nominations – Public Inspection Copy)




Case 3:20-cv-00204-SLG Document 21-1 Filed 11/16/20 Page 1 of 4
                        This document is scheduled to be published in the
                        Federal Register on 11/17/2020 and available online at
                        federalregister.gov/d/2020-25316, and on govinfo.gov     4310-JA

DEPARTMENT OF THE INTERIOR

Bureau of Land Management

[19X.LLAK930000.L13100000.EI0000.241A]

Call for Nominations and Comments for the Coastal Plain Alaska Oil and Gas

Lease Sale

AGENCY: Bureau of Land Management, Interior.

ACTION: Notice.

SUMMARY: The Bureau of Land Management (BLM) Alaska State Office is issuing a

call for nominations and comments on the lease tracts considered for the upcoming

Coastal Plain (CP) Oil and Gas Lease Sale.

DATES: BLM Alaska must receive all nominations and comments on these tracts on or

before [INSERT DATE 30 DAYS AFTER DATE OF PUBLICATION IN THE

FEDERAL REGISTER].

ADDRESSES: Mail nominations and/or comments to: State Director, Bureau of Land

Management, Alaska State Office, 222 West 7th Avenue, Mailstop 13, Anchorage, AK

99513-7504.

FOR FURTHER INFORMATION CONTACT: Wayne Svejnoha, BLM Alaska

Energy and Minerals Branch Chief, 907-271-4407. People who use a

telecommunications device for the deaf (TDD) may call the Federal Relay Service (FRS)

at 1-800-877-8339 to contact the above individual during normal business hours. The

FRS is available 24 hours a day, 7 days a week, to leave a message or question with the

above individual. You will receive a reply during normal business hours.

SUPPLEMENTARY INFORMATION: Pursuant to 43 CFR 3131.2, the BLM is

issuing this call for nominations and comments on tracts within the Coastal Plain (CP) of

the Arctic National Wildlife Refuge that may be offered for lease in the upcoming CP Oil

 Case 3:20-cv-00204-SLG Document 21-1 Filed 11/16/20 Page 2 of 4
and Gas Lease Sale. The BLM also requests comments on tracts which should receive

special concern and analysis as well as the size of the tracts and, specifically, whether the

sizes of any tracts should be reduced.

BLM will protect privileged or proprietary information in nominations in accordance

with the Freedom of Information Act (FOIA) requirements. To avoid inadvertent release

of such information, all documents and every page containing such information should be

marked with “Confidential—Contains Proprietary Information.” To the extent a

document contains a mix of proprietary and nonproprietary information, the document

should be clearly marked to indicate which portion of the document is proprietary and

which is not. Exemption 4 of FOIA applies to trade secrets and commercial or financial

information that you submit that is privileged or confidential. BLM considers

nominations of specific tracts to be proprietary, and therefore BLM will not release

information that identifies any particular nomination or any particular submitting party,

so as not to compromise the competitive position of any participants in the process of

indicating interest.

However, BLM’s practice is to make all comments, including the names and addresses of

individuals, available for public inspection. Before including your address, phone

number, email address, or other personal identifying information in your comments, you

should be aware that your entire comment including your personal identifying

information may be made publicly available at any time. While you can ask us in your

comment to withhold your personal identifying information from public review, we

cannot guarantee that we will be able to do so.

A Coastal Plain map showing the tracts considered for leasing is online at

https://www.blm.gov/programs/energy-and-minerals/oil-and-gas/leasing/regional-lease-

sales/alaska. Tract number 29 covers the disputed Staines-Canning River area. It is

currently under litigation with the State of Alaska. The BLM may elect to not offer this

 Case 3:20-cv-00204-SLG Document 21-1 Filed 11/16/20 Page 3 of 4
tract in the upcoming sale.

To describe the tract(s) you are nominating for leasing or providing comments on, please

use the tract number(s) on the referenced Coastal Plain map available at

https://www.blm.gov/programs/energy-and-minerals/oil-and-gas/leasing/regional-lease-

sales/alaska.

Chad B. Padgett,

State Director, Alaska.

[FR Doc. 2020-25316 Filed: 11/16/2020 8:45 am; Publication Date: 11/17/2020]




 Case 3:20-cv-00204-SLG Document 21-1 Filed 11/16/20 Page 4 of 4
